DETAILED ACTION

Response to Amendment
In view of the arguments to Claim 1, the previous prior art rejections directed to the claim are maintained and set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,229,699 (Toth) in view of United States Patent Publication No. US 7,993,758 (Wilhelm), and in the alternative, as evidenced by online publication “Engine bearing materials”, Dr. Dmitri Kopeliovich, SubsTech Substances and Technologies, 15 May 2012, https://www.substech.com/dokuwiki/doku.php?id=engine_bearing_materials (SubsTech) and Japanese Patent Publication No. JPH 11-293410 (Shimizu).
In regards to Claims 1 and 4, Toth teaches a multilayer sliding bearing including a rigid metal backing having a metal bearing liner, which in turn includes a metal bearing liner layer attached to the bearing surface of the metal backing layer and at least one metal overplate layer deposited over an outer surface of the metal bearing liner layer (Abstract).  Toth teaches that the metal bearing liner layer has a layer of hard particles embedded in an outer layer as well as a barrier layer interposed between the metal bearing liner layer and the metal overplate layer to 8Ni as a bearing lining layer 16 within liner 15 (Column 3, Lines 55-57).  However, Toth does not explicitly disclose a diffusion layer disposed between a backing and lining being formed of nickel or a nickel alloy.
In the similar field of slide bearings, Wilhelm teaches a slide bearing composite material (Abstract), and further teaches a backing layer, referred to as a supporting layer (Column 3, Lines 32-34), a lining that may be created from sputtered aluminum-tin alloys, aluminum-tin-copper alloys, amongst others (Column 3, Lines 57-61).  Moreover, Wilhelm teaches that in 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the intermediate layer of nickel alloy in between the supporting and liner layers as taught by Wilhelm within the multilayer sliding bearing of Toth.  One skilled in the art would have been motivated by the desire and expectation of improving binding between the steel backing layer and aluminum alloy liner layer of the multilayer sliding bearing of Toth with a electroplated or sputtered intermediate layer of nickel alloy, as taught by Wilhelm, in order to improve mechanical properties and structural integrity.  Furthermore, as evidenced by SubsTech, it is known in the art to use a bonding layer for good adhesion between the steel back and aluminum-tin alloy, which may be made of nickel (SubsTech, “Bonding layer”).  Therefore, it would have been obvious to one of ordinary skill in the art, especially given that it is known in the art to make place a nickel bonding layer between that of the steel backing and aluminum alloy, in order to improve mechanical and adhesive properties.
Examiner notes that the lack of aluminum intermetallic phases at a 500x magnification in a cross section of the backing, lining, and diffusion layer (instant Claim 1), said phases being iron-aluminum intermetallic phases (instant Claim 3), would be inherent of a multilayer sliding bearing that is structurally and compositionally equivalent as compared to that of the instant application.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 

Additionally, Shimizu teaches that it is known in the art to utilize heat treatment methods for a precipitation hardening type high silicon steel part (Claim 2), which improves the precipitation hardening property and hardening depth (¶15).  One of ordinary skill in the art would find it obvious to have employed methods, especially those taught by the prior art of Wilhelm, to improve mechanical properties and performance.

	In regards to Claim 5, Wilhelm teaches that in order to improve the binding, at least one intermediate layer is arranged between the supporting layer and the lining (Column 4, Lines 13-18), where the intermediate layer can preferably contain nickel or silver or consist of these elements via electroplating, or sputtered nickel alloy layers via sputtering (Column 4, Lines 18-29) and that the lining may be applied by a means of a sputtering process (Column 8, Lines 15-17).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,229,699 (Toth) in view of United States Patent Publication No. US 7,993,758 (Wilhelm) and in the alternative, as evidenced by online publication “Engine bearing materials”, Dr. Dmitri Kopeliovich, SubsTech Substances and Technologies, 15 May 2012, https://www.substech.com/dokuwiki/doku.php?id=engine_bearing_materials (SubsTech) as applied to Claims 1 and 3-5 above, and further in view of United States Patent Publication No. US 4,307,921 (Roberts).
	In regards to Claim 6, Toth, in view of Wilhelm and as alternatively evidenced by SubsTech, discloses a bearing according to Claim 1 of a half shell embodiment extending circumferentially around a first portion of a center axis from a first end to a second end (Figure 1-2).  Toth further teaches that the invention relates to multilayer engine bearings (Column 1, Lines 8-13).  However, Toth in view of Wilhelm does not explicitly teach that the half shell is joined to a second half shell extending circumferentially around a second portion of said center axis from a third end to a fourth end, where the third end of the second half shell is joined to the first end of the first half shell, and the fourth end of the second half shell is joined to the second 
	In the related field of metallic bearings for engines, Roberts teaches a sleeve bearing for a split-angle connecting rod having a bearing surface including two opposed portions wherein the first portion is concentric with the journaled member during the loaded portion of a revolution and is defined by a constant radius which closely approximates the radius of the journaled member to provide a relatively small clearance with the journaled member and the second portion is eccentric with respect to the journaled member and is defined by at least one radius to provide a greater clearance with the journaled member (Abstract).  Roberts further teaches that the half-shells 22 are identical to one another as they each include a bearing surface extending 180 degrees, with a portion A extending circumferentially on the constant radius r and a second portion extending the remainder of the circumference and disposed outside the constant radius r with the two bearing surface portions A and B meeting at point 28 in each half-shell which is on the constant radius r (Column 3, Lines 48-55; Figures 2-4) – corresponding to a first half shell joined to a second half shell extending circumferentially around a second portion of said center axis from a third end to a fourth end, where the third end of the second half shell is joined to the first end of the first half shell, and the fourth end of the second half shell is joined to the second end of the first half shell, said half shells each including said backing, said diffusion layer, and said lining.  Roberts discloses that the bearing surface portion on the constant radius r provides a very close clearance with the journaled member 26 during the loaded portion of each revolution to maintain a very thin oil film to reduce oil film pressure and thereby increase resistance to bearing fatigue (Column 3, Lines 63-68).  
.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,942,581 (Leonardelli) in view of United States Patent Publication No. US 7,229,699 (Toth).
In regards to Claim 1, Leonardelli teaches a bearing element with supporting metal layer 2, a bearing metal layer 3, an anti-friction layer 4, and an intermediate layer 7 disposed between the supporting metal layer 2 and the bearing metal layer 3 (Column 8, Lines 36-42; Figure 2).  Leonardelli further teaches that the supporting metal layer 2 is usually made from steel (Column 8, Line 5), and the bearing metal layer 3 includes bearing metals with an aluminum base (Column 8, Lines 9-16) – corresponding to a bearing comprising a backing formed of a steel material, a lining disposed along the backing formed of aluminum or an aluminum alloy, and a diffusion barrier layer disposed between the backing and lining.  Leonardelli further teaches that the intermediate layer 7 may be provided as a diffusion barrier layer, for example as a nickel, copper, or similar (Column 8, Lines 46-48) – corresponding to the diffusion barrier layer being formed of nickel or a nickel alloy.  However, Leonardelli does not explicitly teach that the said lining includes silicon precipitates.
8Ni as a bearing lining layer 16 within liner 15 (Column 3, Lines 55-57).  Toth additionally discloses that the barrier may be 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the hard particles within the liner layer of Toth within the liner layer as taught by Leonardelli.  One skilled in the art would have been motivated by the desire and expectation of improving wear performance and resistance within the liner layer of Leonardelli, as taught by Toth, in order to improve mechanical properties and performance.  One of ordinary skill in the art would have recognized that the particles are structurally and substantially similar in function to that of silicon precipitates within the metal liner.
Examiner notes that the lack of aluminum intermetallic phases at a 500x magnification in a cross section of the backing, lining, and diffusion layer (instant Claim 1), said phases being iron-aluminum intermetallic phases (instant Claim 3), would be inherent of a multilayer sliding bearing that is structurally and compositionally equivalent as compared to that of the instant application.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Leonardelli in view of Toth set forth a product that appears to have the same structure, including a backing formed of a steel material, a lining along said backing formed of aluminum or an aluminum alloy, said lining having silicon precipitates, and a diffusion barrier layer disposed between said backing and said lining, formed of a nickel or nickel alloy.  The instant application teaches that the diffusion barrier layer is able to prevent or reduce undesirable iron-aluminum phases (¶8) and that the thickness of the diffusion barrier layer is significant, as a thickness of less than 1 µm is not effective in reducing intermetallic formation and due to the 

	In regards to Claim 4, Examiner is reading limitation of the intermediate layer 7 provided as a diffusion barrier layer, for example as a nickel, copper, or similar as taught by Leonardelli (Column 8, Lines 46-48) to include alloys, including nickel and copper alloys – corresponding to the diffusion barrier layer being a nickel alloy.

In regards to Claim 5, Leonardelli teaches an intermediate layer 7 disposed between the supporting metal layer 2 and the bearing metal layer 3 (Column 8, Lines 36-42; Figure 2) – corresponding to the diffusion barrier layer disposed directly on backing and that the lining is disposed directly on said diffusion barrier layer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,942,581 (Leonardelli) in view of United States Patent Publication No. US 7,229,699 (Toth) as applied to Claims 1 and 3-5 above, and further in view of United States Patent Publication No. US 4,307,921 (Roberts).
In regards to Claim 6, Leonardelli in view of Toth discloses a bearing according to Claim 1.  Furthermore, Toth teaches a half shell embodiment extending circumferentially around a first portion of a center axis from a first end to a second end (Figure 1-2).  Toth further teaches that the invention relates to multilayer engine bearings (Column 1, Lines 8-13).  However, Leonardelli in view of Toth does not explicitly teach that the half shell is joined to a second half shell extending circumferentially around a second portion of said center axis from a third end to a fourth end, where the third end of the second half shell is joined to the first end of the first half shell, and the fourth end of the second half shell is joined to the second end of the first half shell, said half shells each including said backing, said diffusion layer, and said lining.
	In the related field of metallic bearings for engines, Roberts teaches a sleeve bearing for a split-angle connecting rod having a bearing surface including two opposed portions wherein the first portion is concentric with the journaled member during the loaded portion of a revolution and is defined by a constant radius which closely approximates the radius of the journaled member to provide a relatively small clearance with the journaled member and the second portion is eccentric with respect to the journaled member and is defined by at least one radius to provide a greater clearance with the journaled member (Abstract).  Roberts further teaches that the half-shells 22 are identical to one another as they each include a bearing surface extending 180 degrees, with a portion A extending circumferentially on the constant radius r and a second portion extending the remainder of the circumference and disposed outside the constant radius r 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the bearing element of Leonardelli in view of Toth in the joined arrangement as taught by Roberts.  One skilled in the art would have been motivated by the desire and expectation of increasing resistance to bearing fatigue as taught by Roberts within the bearing element of Leonardelli in view of Toth in order to improve mechanical properties.
 
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 

	Applicant argues that one of ordinary skill in the art would not have recognized the particles of Toth, which are embedded into a portion of the bearing lining layer, to be structurally and substantially similar in function to that of silicon precipitates within a lining as claimed, as 
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments concluding that one of ordinary skill in the art would recognize due to different process steps that the silicon precipitates as claimed via heat treatment would be different from those from Toth are conclusory and constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).
As set forth in the rejection above, Toth teaches that the metal bearing liner layer has a layer of hard particles embedded in an outer layer as well as a barrier layer interposed between the metal bearing liner layer and the metal overplate layer to inhibit diffusion (Abstract).  Toth also teaches that the bearing lining includes a layer of embedded hard particles in order to provide improved wear performance and resistance (Column 2, Lines 33-37), wherein the hard particles can comprise silicon (Table 1, Column 5).  Toth further teaches that the bearing liner 14 may include a thin barrier layer or film 22, around 1 to 2 µm thick, of either nickel or copper or other materials effective as a diffusion barrier and/or an adhesion promotion or bonding layer 
Applicant has not provided sufficient evidence on the record, for example a declaration, affidavit, data, or otherwise, to show that it would not have been obvious to one of ordinary skill in the art to have recognized that the silicon precipitates are different in morphology or other properties.  Furthermore, Applicant’s arguments regarding heat treatment process of precipitates and the depth of particles is not commensurate in scope with the claims as instantly presented.  Thus, Applicant has not met its burden of showing that the product of Toth and the prior art is not prima facie obvious over the invention as claimed via the rationales as discussed for the prior art.
Therefore, Applicant’s argument is not persuasive.  

Applicant further argues that the limitation of aluminum intermetallic phases not observed in the cross section of the backing, lining, and diffusion barrier layer as instantly claimed in Claim 1 is not taught in Toth, and that Toth teaches that intermetallic compounds are suitable hard particles that can be intentionally added to the bearing liner layer (Applicant’s Arguments, Page 7).
As set forth in the rejection above, Leonardelli in view of Toth and Toth in view of Wilhelm set forth a product that appears to have the same structure, including a backing formed of a steel material, a lining along said backing formed of aluminum or an aluminum alloy, said lining having silicon precipitates, and a diffusion barrier layer disposed between said backing and said lining, formed of a nickel or nickel alloy.  The instant application teaches that the diffusion barrier layer is able to prevent or reduce undesirable iron-aluminum phases (¶8) and 
In the present situation, the examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Therefore, the burden is on the applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Applicant has failed to meet this burden. In particular, Applicant has failed to present evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
Applicant has not provided sufficient evidence on the record to show that such features are not prima facie obvious over the rationale of the prior art as set forth above, whether in the form of a declaration, affidavit, data, or otherwise.  Applicant simply argues that Toth teaches 
	Therefore, Applicant’s argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784